Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (Pub No. US 2016/0260806 A1, hereinafter Leobandung) and further in view of Lee (Pub No. US 2005/0095793 A1, hereinafter Lee).
	With regards to claim 1, Leobandung teaches a semiconductor device comprising: 
a source/drain region over a semiconductor substrate (see Fig. 8, source/drain region 801 over substrate 101, see ¶25); 
a spacer in physical contact with the source/drain region, the spacer having a first width adjacent to the source/drain region and a second width less than the first width at a location which is not adjacent to the source/drain region, wherein a portion of both the spacer and the source/drain region are embedded within an implantation region (see Fig. 8, spacer 213c, first width in upper portion less than second portion adjacent to source/drain 801; source/drain 801 and spacer form implantation region from implantation step forming source/drain region 801, see ¶36); 
a gate stack on an opposite side of the spacer from the source/drain region (see Fig. 2, 8, gate stack with 209c opposite side to source/drain 801); and 
a capping layer over the gate stack, wherein the capping layer having a sidewall facing the spacer, the spacer covering the sidewall from a top surface of the capping layer to a bottom surface of the capping layer (see Fig. 2, 8, capping layer 215c over gate stack with 209c, spacer 213c covering sidewall of cap layer 215c).
Leobandung, however, is silent teaching the semiconductor substrate is a fin.
In the same field of endeavor, Lee teaches how the substrate can be a semiconductor fin structure (see Fig. 2G, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a fin structure as the substrate in the device since fin structures prevent short channel effects and provide increased current driving capability as taught by Lee (see ¶2).

With regards to claim 2, Leobandung teaches the semiconductor device of claim 1, further comprising a dielectric material in physical contact with the source/drain region, wherein the dielectric material is fully embedded within the implantation region (see Fig. 8, dielectric material 

With regards to claim 3, Leobandung is silent teaching the semiconductor device of claim 1, wherein the implantation region extends into the spacer a first distance of between about 5 A and about 50 A.
It would have been obvious to one of ordinary skill to determine the optimum distance (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed distance since it provides the necessary barrier necessary to implant the source/drain regions with the proper dosage as taught by Leobandung.

With regards to claim 4, Leobandung teaches the semiconductor device of claim 3, further comprising: 
comprising a conductive material in physical contact with both the source/drain region and the spacer (see Fig. 2 and 8, conductive material 903 physical contact with source/drain 801 and spacer 213c); and 


With regards to claim 5, Leobandung is silent teaching the semiconductor device of claim 4, wherein the conductive material has a first width along a top surface of the conductive material of between about 3 nm and about 30 nm.
It would have been obvious to one of ordinary skill to determine the optimum width (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed width since the conductivity of will be adjusted accordingly which meets a specific requirement of an application.

With regards to claim 6, Leobandung is silent teaching the semiconductor device of claim 5, wherein a ratio of the first distance to the first width may be less than 1.
It would have been obvious to one of ordinary skill to determine the optimum ratio (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 

With regards to claim 7, Leobandung teaches a semiconductor device comprising: 
a seam located within a gate stack over a semiconductor substrate (see Fig. 2, 8, 10, seam between gate portion 209c and gate insulating layer 211c); 
an implantation region embedded within a first portion of a first spacer, wherein the implantation region is separated from the gate stack by a second portion of the first spacer and wherein the first spacer has a decreasing width as the first spacer extends away from the semiconductor substrate (see Fig. 8, spacer 213c, first width in upper portion less than second portion adjacent to source/drain 801; source/drain 801 and spacer form implantation region from implantation step forming source/drain region 801, see ¶36);
a source/drain region located adjacent to the first spacer, the implantation region extending from the first spacer into the source/drain region (see Fig. 8, source/drain region 801 adjacent to first spacer 213c, see ¶36, implantation region formed from implantation step causing dopants to get embedded within spacer and source/drain region 801);
a conductive contact in physical contact with each of the source/drain region and the first spacer (see Fig. 9, conductive contact 213c in physical contact with source drain 801 and spacer 213c).
Leobandung, however, is silent teaching the semiconductor substrate is a fin.
In the same field of endeavor, Lee teaches how the substrate can be a semiconductor fin structure (see Fig. 2G, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a fin structure as the substrate in the device since fin structures prevent short channel effects and provide increased current driving capability as taught by Lee (see ¶2).

	It would have been obvious to one of ordinary skill to determine the optimum width (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed width in order to tailor the conductive contact to provide the proper conductivity that is required for a particular application.

	With regards to claim 10, Leobandung is silent teaching the semiconductor device of claim 7, wherein the first spacer has a first surface sloped at an angle of between about 65 deg and about 85 deg. 
	It would have been obvious to one of ordinary skill to determine the optimum angle (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed angle in order to provide a sufficient opening width for dopant atoms to enter the opening to implant atoms within source/drain 801.

	With regards to claim 11, Leobandung is silent teaching the semiconductor device of claim 7, wherein the implantation region extends into the source/drain region to a first distance of between about 5 A and about 1000 A. 
	It would have been obvious to one of ordinary skill to determine the optimum distance (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed distance of the implantation region in source/drain region in order to yield a specific amount of conductivity that is required for a particular application.

	With regards to claims 12 and 13, Leobandung is silent teaching the semiconductor device of claim 7, wherein the implantation regions comprises boron/phosphorus.
	Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts that boron and phosphorus are commonly used dopant materials to exhibit conductivity.

	With regards to claim 14, Leobandung is silent teaching the semiconductor device of claim 7, wherein the implantation region within the first spacer has a dopant concentration of between about 1012 atom/cm2 and about 1016 atom/cm2.
	It would have been obvious to one of ordinary skill to determine the optimum dopant concentration (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed dopant concentration in order to produce source/drain region with the associated conductivity required for a particular application.

	With regards to claim 15, Leobandung teaches a semiconductor device comprising: 
a first gate stack over a semiconductor substrate (see Fig. 2, 10, first gate stack from 209b); 
a capping layer over the first gate stack (see Fig. 2, 10, capping layer 215b on top of gate stack from 209b); 
a second gate stack over the semiconductor substrate (see Fig. 2, 10, second gate stack from 209c); 
a first spacer adjacent to the first gate stack (see Fig. 2, 10, first spacer 213b); 
a second spacer adjacent to the second gate stack (see Fig. 2, 10, second spacer 213c); 
an implantation region extending from a point within the first spacer to a point within the second spacer, the implantation region also extending through a source/drain region (see Fig. 2, 8, 10, source/drain 801 and spacers from 213b and 213c form implantation region from implantation step forming source/drain region 801, see ¶36); and 
a conductive plug in physical contact with the source/drain region, the capping layer being separated from the conductive plug by the first spacer (see Fig. 10, conductive plug 903+1001 in physical contact with source/drain 801, see ¶37, ¶38, plating process can be utilized with copper lining to form copper plug).

In the same field of endeavor, Lee teaches how the substrate can be a semiconductor fin structure (see Fig. 2G, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a fin structure as the substrate in the device since fin structures prevent short channel effects and provide increased current driving capability as taught by Lee (see ¶2).
	
	With regards to claim 17, Leobandung teaches the semiconductor device of claim 15, wherein the first spacer has a first width, the first width decreasing in size as the first spacer extends away from the semiconductor fin (see Fig. 2, 8, 10, first spacer 213b with first width on bottom portion and decrease extending away from substrate/fin 101).

	With regards to claim 18, Leobandung is silent teaching the semiconductor device of claim 15, wherein the source/drain region has a total dopant concentration of between about 1016 atom/cm2 and about 1020 atom/cm2.
	It would have been obvious to one of ordinary skill to determine the optimum dopant concentration (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed dopant concentration in order to produce source/drain region with the associated conductivity required for a particular application.

	With regards to claim 19, Leobandung teaches the semiconductor device of claim 15, wherein the implantation region extends into the first spacer a first distance, wherein the conductive plug has a first width along a surface of the conductive plugs facing away from the semiconductor fin (see Fig. 2, 8, 10, ¶36, implantation step performed will inherently produce embedded dopant within first spacer 213b, conductive plug 903+1001 have first width along top surface of plug facing away from substrate/fin 101), yet is silent teaching wherein a ratio of the first distance to the first width is less than 1.
	It would have been obvious to one of ordinary skill to determine the optimum ratio (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed ratio to tailor the overall conductivity of the plug + source/drain for a particular application.

	With regards to claim 20, Leobandung is silent teaching the semiconductor device of claim 15, wherein the implantation region extends into the source/drain region to a first distance of between about 5 A and about 1000 A.
It would have been obvious to one of ordinary skill to determine the optimum distance (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill may arrive at the claimed distance since it provides the necessary barrier necessary to implant the source/drain regions with the proper dosage as taught by Leobandung.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML